In the United States Court of Federal Claims
                                          No. 21-1858

                                   (Filed: December 15, 2021)

                               (NOT TO BE PUBLISHED)

                                             )
 JOSEPH HICKS,                               )
                                             )
                      Plaintiff,             )
                                             )
 v.                                          )
                                             )
 UNITED STATES,                              )
                                             )
                      Defendant.             )
                                             )

       Joseph Hicks, pro se, Fisherville, KY.

       Miles K. Karson, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C. for defendant. With him on the
briefs were Brian M. Boynton, Acting Assistant Attorney General, Civil Division, and
Patricia M. McCarthy, Director, and L. Misha Preheim, Assistant Director, Commercial
Litigation Branch, Civil Division, United States Department of Justice, Washington, D.C.

                                   OPINION AND ORDER

LETTOW, Senior Judge.

        Plaintiff, Joseph Hicks, brings this suit against the government alleging that the
United States District Court for the Western District of Kentucky (“district court”)
committed negligence in its rulings in lawsuits between him and Equifax Information
Services, LLC (Equifax), resulting in alleged violations of his due process rights under
the Fifth and Seventh Amendments to the United States Constitution. See generally
Compl., ECF No. 1; Am. Compl., ECF No. 11. Pending before the court is defendant’s
(“the government”) motion to dismiss for lack of subject-matter jurisdiction. See Def.’s
Mot. to Dismiss (“Def.’s Mot.”), ECF No. 16. The motion is fully briefed, see Def.’s
Reply, ECF No. 18, and the matter is ready for disposition. For the following reasons,
the government’s motion is GRANTED.
        In his complaint, Mr. Hicks asks the court to award “[a]ctual, [g]eneral, and
[p]resumed damages [against the United States and] the right to collect [p]unitive
damages from Equifax.” Compl. at 5. The government contends that the court does not
have jurisdiction because Mr. Hicks’s claims seek a correction of the district court’s
rulings, sound in tort, do not arise under money-mandating statutes, and seek redress
against Equifax as a private entity. Def.’s Mot. at 4-6. In response, Mr. Hicks argues
that his claims are “against the (DOJ) Defendants,” and urges that the court “should not
give any[]more credence to the U.S. Attorneys[’] pleadings, than to those of any
[p]laintiff.” Pl.’s Resp. at 1, 3, ECF No. 17.

        The court has “jurisdiction to render judgment upon any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States,
or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. §
1491(a)(1). Section 1491(a)(1) does not create an independent cause of action, so a
“plaintiff must assert a claim under a separate money-mandating constitutional provision,
statute, or regulation, the violation of which supports a claim for damages against the
United States.” James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998). Additionally, the
court “does not have jurisdiction to review the decision[s] of district courts.” Innovair
Aviation Ltd. v. United States, 632 F.3d 1336, 1344 (Fed. Cir. 2011) (internal quotations
omitted). Insofar as Mr. Hicks asks this court to review the district court’s decisions for
negligence, the court cannot hear those claims. Further, this court does not have
jurisdiction over claims based on violations of the Fifth and Seventh Amendments, see
Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013); Jaffer v. United States, No.
95-5127, 1995 WL 592017, at *2 (Fed. Cir. Oct. 6, 1995), or claims sounding in tort,
Naskar v. United States, 82 Fed. Cl. 319, 321 (2008). All of Mr. Hicks’s claims are
based in negligence or under non-money-mandating provisions. The court therefore
GRANTS the defendant’s motion. Mr. Hicks’s complaint shall be dismissed for lack of
subject-matter jurisdiction.

       The Clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.


                                                  s/Charles F. Lettow
                                                 Charles F. Lettow
                                                 Senior Judge




                                             2